Citation Nr: 0944716	
Decision Date: 11/24/09    Archive Date: 12/04/09	

DOCKET NO.  07-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of fracture and open reduction of the 
right tibia and fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to 
January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The Veteran in this case seeks an increased rating for the 
service-connected postoperative residuals of fracture and 
open reduction of his right tibia and fibula.  In pertinent 
part, it is contended that current manifestations of that 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation now assigned.  

In that regard, a review of the record reveals that the 
Veteran last underwent a VA examination for compensation 
purposes in May 2006, more than 3 1/2 years ago.  Moreover, 
pertinent evidence of record is to the effect that, at the 
time of that examination, the examiner did not have access to 
the Veteran's claims folder.  Significantly, at the time of 
the filing of his Notice of Disagreement in August 2006 
(three months following the aforementioned VA examination), 
the Veteran argued that the pain in his right lower extremity 
had become more severe.  Moreover, in a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
dated in October 2007, the Veteran once again argued that his 
pain was "more extreme" than warranted by the 10 percent 
evaluation now in effect, and that a new VA examination might 
be indicated.  Of some interest is the fact that, during the 
course of an Informal Hearing Presentation in October 2009, 
the Veteran's accredited representative indicated that the 
pain in the Veteran's right lower leg had "increased over the 
years," to the point where it now "awakened him from a deep 
sleep."  Moreover, there was some indication that the Veteran 
might find it necessary to stop "self-medicating" with 
nonsteroidal anti-inflammatory medication, at least in part 
due to his history of "liver problems."  

Based on the aforementioned, the Board is of the opinion that 
an additional, more contemporaneous VA orthopedic examination 
would be appropriate prior to a final adjudication of the 
Veteran's claim for an increased evaluation for the 
postoperative residuals of fracture and open reduction of the 
right tibia and fibula.  See Snuffer v. Gober, 
10 Vet. App.400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2006, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
postoperative residuals of fracture and 
open reduction of the right tibia and 
fibula.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected right lower extremity 
disability, to include any and all 
limitation of motion (e.g., flexion 
and/or extension), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain on pressure or 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected right lower extremity 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

3.  The RO/AMC should then readjudicate 
the Veteran's claim for an increased 
evaluation for the service-connected 
postoperative residuals of fracture and 
open reduction of the right tibia and 
fibula.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in July 2007.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



